                      UNITED STATES DISTRICT COUBT

                      MIDDLE DISTRICT OF LOUISIANA


BEN HENRY SCOTT CIVIL ACTION

VERSUS

KEITH TURNER, ET AL. NO.: 18-00626-BAJ-EWD


                              RULING AND ORDER

      Before the Court is the United States Magistrate Judge's Report and

Recommendation (Doc. 11) pursuant to 28 U.S.C. §636(b)(l). The Report and

Recommendation addresses pro se Plaintiff Ben Henry Scott's Complaint (Doc. 1)

against Defendants under 42 U.S.C. §1983, alleging constitutional violations,

conspiracy, and retaliation. The Magistrate Judge recommended that Plaintiffs

action be dismissed with prejudice against Defendants Michael Spangler, Jonathan

Criswell, Brian Forster, and Shalanda Wells for failure to state a claim upon which

relief may be granted pursuant to 28 U.S.C. §§ 1915(e) and 1915A. (Doc. 11 at p. 12).

The Magistrate Judge further recommended that Plaintiffs claims against Defendant

Keith Turner for monetary damages in his official capacity as well as claims for

conspiracy, cruel and unusual punishment, due process violations and injunctive


relief be dismissed with prejudice.

      The Report and Recommendation notified the parties that, pursuant to 28

U.S.C. §636(b)(l), they had fourteen days from the date they received the Report and

Recommendation to file written objections to the proposed findings of fact,
conclusions of law, and recommendations therein. Plaintiff timely filed an objection,


and Defendant did not respond.


       The Magistrate Judge found that Plaintiff failed to plead operative facts for his

conspiracy claim and failed to state a constitutional right that has been violated

regarding the false disciplinary reports. (Doc. 11 at p. 6). The Magistrate Judge also

found that Plaintiffs Eighth Amendment rights were not violated when Plaintiff was

assigned to administrative segregation. As for the retaliation claims, the Magistrate

Judge found that to the extent Plaintiff seeks monetary damages against Defendant

Turner in his official capacity, Plaintiffs claim should be dismissed, and that the

injunctive relief sought is inappropriate.

       In his objection, Plaintiff argues that the Magistrate Judge omitted valid

information that would warrant a claim of retaliation. Plaintiff argues that the

details he included in his Complaint that were omitted from the Report and

Recommendation were pertinent to his retaliation claim, such as the fact that he has


never been investigated for selling drugs before the incident and that upon a search

of his property, no items were confiscated. (Doc. 14 at p. 5) Plaintiff further argues


that he properly stated claims for Eighth and Fourteenth Amendment violations and

retaliation because he was secretly disciplined for his protected speech and that

Defendants were acting under color of the Department of Corrections. (Id. at p. 24-


25, 28).

       The Court finds that the Magistrate Judge did not err in recommending the

dismissal of Plaintiffs claims. The Court finds that Plaintiff failed to properly plead
a claim for conspiracy. A plaintiff who asserts conspiracy claims under civil rights


statutes, such as 42 U.S.C. § 1983, must plead the operative facts upon which their


claims is based. See Green v. McKaskle, 788 F.2d 1116, 1119 (5th Cir. 1986). Plaintiff

failed to present any facts from which a conspiracy could be logically inferred. The

Court also finds that dismissal is appropriate concerning the prison disciplinary

reports and proceedings. Plaintiff, as an inmate, has no constitutional right regarding


the investigation or favorable resolution of prison disciplinary proceedings, and there

is no due process right inherent within a claim such as this. See Geiger v. Jowers, 404


F.3d 371 (5th Cir. 2007).

       The Court further finds that Plaintiff failed- to state an Eighth Amendment

violation for cruel and unusual punishment. An- Eighth Amendment violation occurs


when two elements are met, (1) the condition must be so serious as to deprive


prisoners of the minimal civilized measure of life s necessities, as when it denies the

prisoner some basic human need, and (2) the prison officials responsible for the

deprivation have been deliberately indifferent to inmate health or safety. See

Hermann v. Holiday, 238 F.3d 660,664 f5th Cir. 2001); Harris v. Angelina County,

Texas, 31 F. 716,719 (5th Cir. 1994). Plaintiff failed to allege any facts to indicate that

he has been deprived of any basic human need, and his placement in administrative

segregation does not demonstrate that Plaintiff was deprived oftlie minimal civilized

measure of life s necessity or of any specific basic human need.


       Finally, the Court finds that Plaintiffs retaliation claims must dismissed.

Although the Magistrate Judge noted that Plaintiff stated sufficient facts against
Defendant Turner for a retaliation claim. Plaintiff cannot seek monetary damages


against Defendant Turner in his official capacity because § 1983 does not provide a

federal forum for a litigant who seeks monetary damages against either a state or its


officials in their official capacities. See Will v. Michigan, Department of State Police,

491 U.S. 58, 71 (1989). As for injunctive relief regarding the retaliation claim, the

nature of Plaintiff s request is inappropriate. Plaintiff requests the Court to charge

Defendants with "malfeasance in- office", require counseling, and enjoin Defendants


from any further retaliatory measures against Plaintiff. The Court cannot charge


Defendants with malfeasance because decisions regarding whether to prosecute lie


within the prosecutor s discretion, and private citizens do not have a constitutional

right to have an individual criminally prosecuted. See Linda R.S. v. Richard D., 410

U.S. 614, 619 (1973); United States v, Batchelder, 442 U.S. 114, 124 (1979). The Court

agrees with the Magistrate Judge s finding that requiring Defendants to enroll in

counseling is an abuse of judicial resources and that the Court cannot enjoin


Defendants from taking further retaliatory measures because Plaintiff has failed to

allege any facts indicating that lie has been threatened with further retaliatory

measures.



       Having carefully considered the underlying Complaint, tlie instant motion,

and related filings, the Court approves the Magistrate Judge's Report and

Recommendation, and hereby adopts its findings of fact, conclusions of law, and


recommendation.
      IT IS ORDERED that the Magistrate Judge's Report and

Recommendation (Doc. 11) is ADOPTED as the Court's opinion herein.

      IT IS FURTHER ORDERED that this Plaintiffs claims against Defendants

Michael Spangler, Jonathan Criswell, Brian Forster, and Shalanda Wells are

DISMISSED WITH PREJUDICE for failure to state a claim upon which relief may

be granted pursuant to 28 U.S.C. §§ 1915(e) and 1915A.

      IT IS FURTHER ORDERED that Plaintiffs claims against Defendant Keith

Turner for monetary damages in his official capacity and all claims for conspiracy,


cruel and unusual punishment, due process violations, and injunctive relief are


DISMISSED WITH PREJUDICE.



                                                           r^.
                           Baton Rouge, Louisiana, this / u day of March, 2020.




                                                   A.
                                      JUDGE BRIAN^. JACKSON
                                      UNITED STAT^TDISTRICT COURT
                                      MIDDLE DISTRICT OF LOUISIANA
